DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words and contains implied phrases (for example: “The invention relates to”, “according to the invention”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace (US 2014/0030116) 
Regarding Independent Claim 1, Wallace (exemplified by Figure 1) discloses a device for moving a fluid (blood and other fluid, paragraph 0020), having a metering head (pump 20) in which a metering chamber (pump chamber 22) is disposed, and a displacement element (diaphragm 30) which can be moved back and forth between a first and a second position (as shown by the dashed lines in Figure 1 showing two different positions for diaphragm 30), wherein the displacement element (30) delimits the metering chamber (22), and the volume of the metering chamber (22) in the first position of the displacement element differs from the volume of the metering chamber (22) in the second position (the volume being larger when the displacement element is in the bottom position than in the top position in the Figure 1 view), wherein a drive unit (diaphragm drive 34) is provided for moving the displacement element (30) out of the first position into the second position (as operationally recited in paragraph 0030) and a return mechanism (electrical power electronics 70 / electromagnet 72 / magnet 74) is provided for moving the displacement element (30) out of the second position into the first position (“Electromagnet 72 interacts with magnet 74 to apply magnetic force to magnet 74 to move magnet 74 and to move diaphragm 30 between the retracted and pumping states.” Paragraph 0033), characterized in that the return mechanism 
    PNG
    media_image1.png
    378
    564
    media_image1.png
    Greyscale

Regarding Dependent Claim 2, Wallace further teaches that the two parts (72, 74) of the return mechanism are configured and arranged in a manner such that a repulsive magnetic force acts between them (“a magnetic field that repels magnet 74 away from electromagnet 72 to move magnet 74 and diaphragm 30 towards the pumping state” paragraph 0036).
Regarding Dependent Claim 3, Wallace further teaches that the two parts (72, 74) of the return mechanism are configured and arranged in a manner such that an attractive magnetic force is exerted between them (“electromagnet 72 creates a magnetic field that attracts magnet 74 towards electromagnet 72 to move magnet 74 and diaphragm 30 towards the retracted state” paragraph 0035).
Regarding Dependent Claim 4, Wallace (Annotated Wallace Figure 1 above) further teaches that the second part (74) of the return mechanism which is disposed on the displacement element is also at least partially positioned in the recess (as shown above in Figure A).
Regarding Dependent Claim 7, Wallace further teaches that the displacement element is a membrane (“Diaphragm 30 comprises a thin flexible member or membrane” paragraph 0024).
Regarding Dependent Claim 8, Wallace further teaches that the magnet is a permanent magnet (“magnet 74 comprises a permanent magnet” paragraph 0024).
Regarding Dependent Claim 9
Regarding Dependent Claim 10, Wallace (Annotated Wallace Figure 1 above) further teaches the metering head (20) comprises a head cover (as indicated) in which the metering chamber (22) is disposed, a fluid outlet (40) via which fluid from the metering chamber (22) can leave the metering head (20), and a drive unit block (the bottom housing portion in Figure 1 that houses drive 34).
Regarding Dependent Claim 11, Wallace further teaches wherein the first part of the return mechanism (74) is disposed in the head cover (as shown).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of U.S. Publication No. 2013/0315757 to Tsuboi et al. (hereafter “Tsuboi”).
Regarding Dependent Claim 5, Wallace teaches the invention as claimed and discussed previously but appears to be silent regarding teaching that the return mechanism comprises a third part which is a magnet or an element formed from a ferromagnetic material.          However, Tsuboi (Figure 15) teaches a magnetically driven pump wherein a diaphragm 52-1 connects to a magnetic body 53-1 and a pair of permanent magnets are connected to member 61 (as recited in paragraph 0110 for the embodiment of Figure 15 using permanent magnets 63-1 and 63-2).  Additionally, there is case law In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Wallace and provide an additional magnet to the return mechanism as taught by Tsuboi as a mere duplication of parts, providing two magnets instead of one (MPEP 2144.04 VI. B.).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of U.S. Patent No. 4,776,771 to Kern (hereafter “Kern”).
Regarding Dependent Claim 6, Wallace teaches the invention as claimed and discussed previously but appears to be silent regarding the claim limitations reciting that the invention is “characterized in that the drive unit is a hydraulic drive unit.”           However, Kern (exemplified by Figure 1) teaches a metering pump wherein the drive may be provided by two magnets or by hydraulic cylinders, teaching “In place of the above described drive exclusively excenter drives, two lifting magnets or hydraulic or pneumatic cylinders may be provided.”  (Column 4, lines 20-28).  It would have been .
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. 
With respect to the rejection of claim 1 (now amended to include limitations from claim 4), the applicant has argued that Wallace places the magnet (first part 72) outside of the metering chamber (22) and therefore fails to anticipate the limitation: “a recess (11) is disposed in a wall of the metering chamber (3), in which the first part of the return mechanism (9) which is disposed on the metering head (2) is positioned.” However, as clearly shown in the annotated Figure A above, the shaded region represents the recess that is disposed in a wall (top wall of drive housing 64 forms the bottom wall of the metering chamber 22, wherein as seen in the annotated Figure A above, the recess is clearly disposed in said wall) of the metering chamber. Applicant has further argued (see applicant’s remarks page 7, last line and page 8 first 1) that even if this is considered a recess, only the second part (74) is within this recess. However, as seen in Figure A below, both parts (72 and 74) are within the shaded region forming the recess and so it is unclear how the applicant contends that only one part (74) may be within this recess. Furthermore, there is no discernable barrier between these two parts (72 and 74) and so the space occupied by one part (74) is also occupied by the other 
Applicant is advised to more clearly define the configuration of the recess with respect to the metering chamber or return mechanism parts. For example, if it is stated that the recess serves as a guide for the second part, it may be sufficient to overcome Wallace’s teachings. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746